Citation Nr: 0938406	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-32 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970, and from July 1972 to August 1977.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA), Philadelphia, Pennsylvania, 
Regional Office (RO), which denied service connection for a 
back disability.  The Veteran disagreed with such decision 
and subsequently perfected an appeal.   

In August 2004 and May 2007, the Board remanded this claim to 
the RO for additional development, including a VA examination 
to determine the extent and etiology of the Veteran's claimed 
back disability, and a Statement of the Case (SOC) regarding 
the Veteran's service connection claim for a back disability, 
as required by 38 C.F.R. § 19.29 and Manlincon v. West, 12 
Vet. App. 238 (1999) (holding that where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued).  
That development was completed and the case was returned to 
the Board for appellate review.  

The Board notes that the Veteran's claims folder contains no 
Substantive Appeal with regard to the issue currently on 
appeal.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the filing of a 
substantive appeal is not a jurisdictional requirement, that 
the filing of a timely substantive appeal may be waived, and 
that where the RO takes actions to indicate that such filing 
has been waived (for instance by certifying the appeal), the 
Board has jurisdiction to decide the appeal.  Percy v. 
Shinseki, 23 Vet. App. 37, 46-47 (2009); Gonzalez-Morales v. 
Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, 
although a Substantive Appeal, such as a VA Form 9 or any 
other correspondence indicating an appeal for identified 
issues (see 38 C.F.R. § 20.202 (2009)), was not received by 
the RO anytime after the issuance of the October 2004 SOC, 
there is no evidence that the RO closed the appeal, and 
further, the RO certified the appeal to the Board, waiving 
any objections VA might have had regarding a Substantive 
Appeal.  Thus, the Board finds it has jurisdiction to decide 
the merits of the appeal.

After this appeal was certified to the Board, the Veteran 
submitted additional evidence consisting of copies of his 
service treatment records (STRs) directly to the Board.  
Although such evidence has not been accompanied by a waiver, 
they are essentially duplicative of evidence/argument the RO 
has already had the opportunity to consider.  Thus, the Board 
finds that the solicitation of a waiver and/or remand for 
initial consideration by the RO of this evidence is not 
required under 38 C.F.R. § 20.1304(c) (2009).


FINDING OF FACT

Although the Veteran's STRs contain complaints of back pain 
in-service, the Veteran was not diagnosed with a back 
disability, to include degenerative disc disease with 
narrowing of right normal foramen at L5-S1, in-service; 
arthritis of the spine was not exhibited within the first 
post-service year; and there is no objective evidence 
relating a back disability, to include degenerative disc 
disease with narrowing of right normal foramen at L5-S1, to 
his active service or any incident therein.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by July 2001, August 
2004, and June 2007 letters.  These letters fully addressed 
all three notice elements; informed the Veteran of what 
evidence was required to substantiate his service connection 
claim; and of the Veteran's and VA's respective duties for 
obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

In an April 2006 letter and an attachment to a June 2007 
notice letter, the RO also advised the Veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, service personnel records, VA and private 
treatment records, Social Security Administration (SSA) 
records, and statements submitted by and on behalf of the 
Veteran.  The Veteran was provided with a VA examination in 
June 2009 to determine the extent and etiology of his claimed 
back disability.  See June 2009 VA Spine Examination Report.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist the claimant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Merits of the Claim

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Veteran also seeks service connection for a back 
disability, specifically degenerative disc disease with 
narrowing of right normal foramen at L5-S1, which he 
maintains was a result of his active duty service.  

On review of the record, the Board finds that service 
connection for a back disability is not warranted.  
Initially, the Board notes that there is a current back 
disability, diagnosed as degenerative disc disease with 
narrowing of right normal foramen at L5-S1 (see June 2009 VA 
Spine Examination Report), meeting the threshold requirement 
for a service connection claim.  

However, the preponderance of the evidence is against the 
service connection claim for a back disability.  In this 
regard, the Veteran's STRs contain notation of complaints of 
back pain.  See December 1973 Progress Note, Medical 
Dispensary USS Forrestal (CVA-59); January 1974 Progress 
Note, Medical Dispensary USS Forrestal (CVA-59); November 
1974 Progress Note, Medical Dispensary USS Forrestal (CVA-
59); September 1975 Progress Note.  However, in January 1974, 
upon physical examination, full range of spine motion was 
noted.  See January 1974 Progress Note, Medical Dispensary 
USS Forrestal (CVA-59).  Further, the Veteran's August 1977 
Discharge Examination Report indicates that the spine was 
normal.  In an August 1977 Report of Medical History, the 
Veteran indicated that he had no recurrent back pain.
  
There is no evidence of arthritis of the spine within the 
first post-service year.  See 38 C.F.R. §§ 3.307, 3.309 
(2009).  In fact, post-service, the first indication of any 
complaints, treatment, or diagnoses of a back disability is 
reflected in a June 1999 Private Treatment Report (MRI Lumbar 
Spine) from Germantown MRI Center, dated approximately 22 
years post-service.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

There is also no evidence of a nexus between the Veteran's 
back disability and his service.  In fact, the record 
contains a negative nexus opinion, and the Veteran has 
offered no nexus opinion to the contrary.  In this regard, 
the Veteran underwent a Compensation and Pension (C&P) 
examination at the VA Medical Center (VAMC) in Fayetteville, 
North Carolina, on June 2009, regarding the extent and 
etiology of his back disability.  After noting the Veteran's 
medical history and reviewing the Veteran's STRs, the June 
2009 examiner opined that "it is less likely as not (less 
than a 50/50 probability) [that the Veteran's degenerative 
disc disease] was caused by or a result of episodes of back 
pain in-service."  The examiner based his opinion on the 
lack of "any back pathology" upon discharge, and the lack 
of any treatment records until records revealed "neck and 
back pain while [the Veteran was] a postal worker."  The 
examiner noted that if the Veteran "had developed 
degenerative disc disease while on active duty, then he would 
have had treatment during the intervening years between 
discharge and the episodes while serving as a postal 
worker."  See June 2009 VA Spine Examination Report

Absent objective evidence relating the Veteran's back 
disability to his service, the claim of service connection 
for a back disability must fail. 

The Board finds that the only evidence of a relationship 
between the Veteran's back disability and service is the 
Veteran's own statements.  While the Veteran is competent to 
describe his symptomatology (see Layno, 6 Vet. App. at 469), 
he, as a layperson, is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he has not been shown to have 
the requisite medical expertise.  See, e.g., Routen, 10 Vet. 
App. at 186; Espiritu, 2 Vet. App. at 494-95.  

The Board concludes that a back disability was not incurred 
in or aggravated by service.  The benefit-of-the-doubt 
doctrine has been considered; however, as the preponderance 
of the evidence is against the claim, it is inapplicable in 
the instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 
1 Vet. App. at 54.        


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


